

115 HR 6495 IH: Marijuana Data Collection Act
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6495IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Ms. Gabbard (for herself, Mr. Curbelo of Florida, Mr. Young of Alaska, Mr. Soto, Mr. O'Rourke, Mr. Blumenauer, Mr. Rohrabacher, Mr. Gaetz, Mr. DeFazio, Ms. Norton, Ms. Titus, Mr. Crist, Mr. Garrett, Mr. Correa, Ms. Lee, Mr. Pocan, Mr. Carbajal, Mr. Quigley, Ms. Jayapal, Ms. Hanabusa, Mr. Raskin, Mr. Polis, Ms. Schakowsky, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to enter into a 10-year arrangement with the
			 National Academy of Sciences to conduct and update biennially a study on
			 the effects of State legalized marijuana programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Marijuana Data Collection Act. 2.FindingsCongress finds the following:
 (1)Nearly two-thirds of Americans—about 64 percent—favor marijuana legalization. (2)A total of 31 States, the District of Columbia, Puerto Rico, and Guam have legalized marijuana for medicinal use, and of those, eight States and the District of Columbia have legalized marijuana for adult non-medicinal use.
 (3)Despite State legalization, marijuana remains illegal under Federal law, listed in schedule I under the Controlled Substances Act.
 (4)Every day, more Americans die from overdosing on opioids. In 2016, the Centers for Disease Control and Prevention estimated that more than 42,000 Americans died from opioid-related drug overdoses. President Trump has, on two separate occasions, declared the opioid crisis as a public health emergency.
 (5)Studies suggest that increased access to marijuana is associated with reductions in opioid abuse and opioid-related deaths, among other economic and social benefits:
 (A)A study published in the Journal of the American Medical Association (JAMA) in 2014 that compared mortality rates between States that legalized medical marijuana versus States that have not legalized medical marijuana found that States that had legalized medical marijuana had, on average, 20 percent fewer opioid-related overdose deaths in the first year of legalization compared to States that had not legalized marijuana. This difference widened in subsequent years after legalization.
 (B)A study published in the American Journal of Public Health in 2017 found that opioid-related deaths tended to decline after the legalization of non-medicinal marijuana for adults in the State of Colorado. This study estimated a 6.5 percent reduction in opioid-related deaths compared to pre-legalization.
 (6)Due to marijuana legalization, States have generated millions in taxes and revenue and have allocated these funds into public health, education, economic development, restorative justice, and job creation, such as—
 (A)substance use disorder treatment and drug use prevention programs; (B)school construction;
 (C)behavioral health programs; (D)State alcohol and drug treatments funds;
 (E)basic health plans; (F)community residential centers;
 (G)youth drug use prevention; (H)jail diversion;
 (I)mental health treatment; and (J)job creation and placement.
 (7)A robust and properly regulated marijuana industry wherein States are allowed to operate marijuana programs free from Federal interference stands to benefit States’ public health, education, economic, and law enforcement and judicial sectors.
			3.Report concerning the effects of State legalized marijuana programs
 (a)In generalThe Secretary of Health and Human Services, in coordination with the Department of Justice, the Department of Labor, and (to the greatest extent possible) with relevant State agencies responsible for health programs and activities in States that have legalized marijuana for medicinal or non-medicinal use, shall enter into a 10-year arrangement with the National Academy of Sciences—
 (1)to complete a study, not later than 18 months after the date of enactment of this Act, and to update such study on a biennial basis thereafter for the duration of the arrangement period, on the effects of State legalized marijuana programs on the economy, public health, criminal justice, and employment in the respective States;
 (2)upon the completion of the initial study pursuant to paragraph (1) and upon each update to the study, to prepare or update a report on the results of such study and submit such report to the Congress; and
 (3)not later than 30 days after the date of submission of the initial report under paragraph (2), develop and publish best practices on data collection under subsection (e).
 (b)Study considerationsThe study pursuant to subsection (a)(1) shall consider the effects of State legalized marijuana programs, including yearly rates and trends over the course of the study under such subsection, with respect to the following:
				(1)Revenues and State allocations
 (A)The monetary amounts generated through revenues, taxes, and any other financial benefits. (B)The purposes and relative amounts for which these funds were used.
 (C)The total impact on the State and its budget. (2)Medicinal use of marijuana (A)The rates of medicinal use among different population groups, including children, the elderly, veterans, and individuals with disabilities.
 (B)The purpose of such use. (C)Which medical conditions medical marijuana is most frequently purchased and used for.
					(3)Substance use
 (A)The rates of overdoses with opioids and other painkillers. (B)The rates of admission in health care facilities, emergency rooms, and volunteer treatment facilities related to overdoses with opioids and other painkillers.
 (C)The rates of opioid-related and other painkiller-related crimes to one’s self and to the community. (D)The rates of opioid prescriptions and other pain killers.
					(4)Impacts on criminal justice
 (A)The rates of marijuana-related arrests for possession, cultivation, and distribution, and of these arrests, the percentages that involved a secondary charge unrelated to marijuana possession, cultivation, or distribution, including—
 (i)the rates of such arrests on the Federal level, including the number of Federal prisoners so arrested, dis­ag­gre­gat­ed by sex, age, race, and ethnicity of the prisoners; and
 (ii)the rates of such arrests on the State level, including the number of State prisoners so arrested, disaggregated by sex, age, race, and ethnicity.
 (B)The rates of arrests and citations on the Federal and State levels related to teenage use of marijuana.
 (C)The rates of arrests on the Federal and State levels for unlawful driving under the influence of a substance, and the rates of such arrests involving marijuana.
 (D)The rates of marijuana-related prosecutions, court filings, and imprisonments. (E)The total monetary amounts expended for marijuana-related enforcement, arrests, court filings and proceedings, and imprisonment before and after legalization, including Federal expenditures disaggregated according to whether the laws being enforced were Federal or State.
 (F)The total number and rate of defendants in Federal criminal prosecutions asserting as a defense that their conduct was in compliance with applicable State law legalizing marijuana usage, and the effects of such assertions.
					(5)Employment
 (A)The amount of jobs created in each State, differentiating between direct and indirect employment. (B)The amount of jobs expected to be created in the next 5 years, and in the next 10 years, as a result of the State’s marijuana industry.
 (c)Study timeframeThe study pursuant to subsection (a)(1) shall consider the data collected and analyzed in connection with the items listed in subsection (b) in the respective States to the extent possible across the period—
 (1)beginning 5 years before the effective date of legalization of marijuana in the State; and (2)ending on a date determined by the National Academy of Sciences to allow collection and analysis of the most recent data available.
 (d)Report contentsReports pursuant to subsection (a)(2) shall— (1)address both State programs that have legalized marijuana for medicinal use and those that have legalized marijuana for adult non-medicinal use and to the extent practicable distinguish between such programs and their effects;
 (2)include a national assessment of average trends across States with such programs in relation to the effects on economy, public health, criminal justice, and employment in the respective States, including with respect to the items listed in subsection (b); and
 (3)describe— (A)any barriers that impeded the ability to complete or update aspects of the study required by subsection (a)(1) and how such barriers can be overcome for purposes of future studies; and
 (B)any gaps in the data sought for the study required by subsection (a)(1) and how these gaps can be eliminated or otherwise addressed for purposes of future studies.
 (e)Best practices for data collection by StatesThe best practices pursuant to subsection (a)(3) shall consist of best practices for the collection by States of the information described in the items listed in subsection (b), including such best practices for improving—
 (1)data collection; (2)analytical capacity;
 (3)research integrity; and (4)the comparability of data across States.
				